Citation Nr: 0920653	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) prior to August 
26, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
entitlement to a TDIU rating and assigned an effective date 
of August 26, 2004.  The Veteran would like an earlier 
effective date. 

In June 2006, the Veteran raised a claim of entitlement to an 
effective date earlier than December 7, 1992, for service 
connection for posttraumatic stress disorder (PTSD.)  The 
Board refers this issue to the RO for appropriate action. 


FINDINGS OF FACT

1.  Prior to August 26, 2004, service connection was in 
effect for PTSD, rated as 50 percent disabling.

2.  Effective August 26, 2004, the Veteran's PTSD was 
increased from 50 to 70 percent disabling. 

3.  Effective August 26, 2004, the Veteran's service-
connected PTSD rendered him unable to secure or follow a 
substantially gainful occupation.

4.  For the period prior to August 26, 2004, the case 
presents such an exceptional or unusual disability picture as 
to possibly render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

While the schedular standards for the assignment of a TDIU 
rating were not met prior to August 26, 2004, the Veteran is 
entitled to consideration of the assignment of an extra-
schedular TDIU rating prior to that date.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008).

The Veteran filed a claim for TDIU on August 26, 2004.  At 
that time, he was service-connected for PTSD (50 percent 
disability rating).  By a September 2004 rating decision, the 
RO increased the Veteran's PTSD disability rating from 50 to 
70 percent and granted his claim for a TDIU rating, effective 
August 26, 2004.  That date was assigned as the earliest date 
for which the Veteran met the schedular criteria for a TDIU 
claim, when his PTSD rating was increased to 70 percent.

In this case, prior to August 26, 2004, the Veteran did not 
meet the percentage criteria of 38 C.F.R. § 4.16(a).

It is the established policy of VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2008).  A finding of total disability is appropriate 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).  A Veteran may be considered as 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he is unable to secure further 
employment.  38 C.F.R. § 4.18 (2008).

The remaining question, then, is whether the Veteran is 
entitled to a TDIU rating for the one year prior to August 
26, 2004, when he filed his claim.  Prior to August 26, 2004, 
the minimum percentage requirements for the assignment of a 
TDIU set forth in 38 C.F.R. § 4.16(a) were not met and the 
Board finds that assignment of a schedular TDIU rating was 
not warranted.  Nevertheless, the Board finds that there is 
evidence to support a finding that the Veteran met the 
requirements for a TDIU rating on an extra-schedular basis as 
the evidence shows that his service-connected disability, 
when considered in light of his education and occupational 
experience, rendered him incapable of obtaining or retaining 
substantially gainful employment.  38 C.F.R. § 4.16(b); 
Bowling v. Principi, 15 Vet. App. 1 (2001).

The evidence of record for the year prior to August 26, 2004 
includes two VA psychiatric examinations. 

On March 2004 VA psychiatric examination, the Veteran 
reported having intrusive thoughts every few weeks of the 
traumatic events that he witnessed while in Vietnam.  He had 
nightmares and flashbacks two to three times per week and 
panic attacks two to three times per day.  He had trouble 
controlling his anger and concentrating.  He spent his days 
at the local Vet Center receiving therapy and trying to 
"stay away from sleep."  He last worked in 1974 for a 
cosmetics line, helping dispatch products.  He had worked 
there for eight years, but then experienced problems when he 
started forgetting many things.  After physical examination 
of the Veteran and a review of the claims file, the examiner 
determined that Veteran's history of symptoms were consistent 
with PTSD.  His social dysfunction was determined to be 
moderate in severity and more likely than not due to his 
PTSD.  His occupational functioning was determined to be 
severe and more likely than not due to his PTSD.  He was 
found to not be currently employable. 

On September 2004 VA psychiatric examination, the Veteran 
reported that he had been unable to work since 1978 due to 
his PTSD symptoms, which included intrusive thoughts, 
nightmares, psychological and physical distress at cues, 
places, and activities that recalled his wartime experience, 
and difficulties with hypervigilence and avoidance of others.  
After physical examination of the Veteran and a review of the 
claims file, the examiner determined that the Veteran had 
long-standing severe PTSD.  He was assessed to suffer from 
moderate to severe social and occupational dysfunction from 
PTSD.  His symptoms prevented him from venturing into less 
than familiar environments.  The severity and intensity of 
his symptoms precluded him from being able to participate in 
the dynamics of an employment situation.  He was therefore 
found to not be employable, and had not been employable since 
1978.

To date, the RO has not referred the Veteran's claim to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of a TDIU 
on an extra-schedular basis.  Because the medical evidence 
strongly suggests that the Veteran's service-connected PTSD 
precluded him from obtaining or maintaining substantially 
gainful employment, the claim must be referred to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of a TDIU on an extra-
schedular basis.  38 C.F.R. 
§ 4.16(b).  VA regulations specifically provide that if a 
Veteran is unemployable by reason of his service-connected 
disabilities, occupational background and other related 
factors, an extra-schedular total rating may be assigned on 
the basis of a showing of unemployability, alone.  38 C.F.R. 
§ 4.16(b).  Such is the case here.

The Board, however, is precluded from assigning a TDIU on an 
extra-schedular basis in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The authority to assign 
extra-schedular ratings has been specifically delegated to 
the Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board.  Where 
the Board finds entitlement to an extra-schedular evaluation 
is warranted, the proper course of action is to raise the 
issue and remand it for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  
VAOGCPREC 6-96 (concluding the Board would have jurisdiction 
to consider the issue of entitlement to an extra-schedular 
rating if raised in connection with an increased rating 
claim, but that the Board should remand the issue if it is 
determined that further action by the RO is necessary), 61 
Fed. Reg. 66749 (1996); Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

For the reasons stated above, the Board finds that the 
Veteran met the requirements for consideration of a TDIU on 
an extra-schedular basis prior to August 26, 2004.  In light 
of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  


ORDER

The schedular criteria for the assignment of a TDIU rating 
were not met prior to August 26, 2004, and a schedular TDIU 
rating prior to August 26, 2004, is denied.  However, 
entitlement to consideration of an extra-schedular rating for 
a TDIU rating prior to August 26, 2004, is granted.  To that 
extent only, the appeal is allowed.


REMAND

Having determined the Veteran is entitled to extra-schedular 
consideration for a TDIU rating for the period prior to 
August 26, 2004, the Board has no discretion and must refer 
this case to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. 
App. 88 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's TDIU claim to 
the Under Secretary for Benefits or to 
the Director of Compensation and 
Pension Service for consideration of 
the assignment of an extraschedular 
rating.  38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal is 
not granted, issue the Veteran and his 
representative a supplemental statement 
of the case, and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


